DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. The arguments relate to the previous rejection using Clodic as a primary reference, and as Clodic is no longer being used in this rejection, the arguments do not apply to the current rejection.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, along with the claims dependent on claim 5 (6-9) are improperly dependent on claim 3, which has been cancelled.  For purposes of examination, it will be assumed claim 5 is meant to depend from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 8 and 18, it is not understood how “an output power of the heater when the outlet vane opens the first outlet portion is greater than an output power of the heater when the outlet vane closes the first outlet portion.” The specification does not explain how the heater would operate at a higher output power when the vane is opened, there is no explanation of whether this is a manual change, if there is a sensor to sense the vane is open, or in what manner the system knows the vane is open to change the output power. Although the claims say that the air blowing device drives the heater to a higher output power and operates the vane, there is nothing describing if there is a control system to accomplish this and how this would be done or sensed automatically to link the two actions. For purposes of examination it will be assumed this means the user can operate the heater at a higher output power when the vane is opened if desired, manually.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Brykalski (US Patent Application Publication 20080148481).
Regarding claim 15, Brykalski teaches a dryer for a bed, the bed including a frame having a flow path plate (Figure 9a; 22) and a mattress (Figure 9a is a frame for a mattress) placed on the frame, the dryer comprising: an air blowing device (Figure 7; 340e and 350e) disposed at at least one of a front portion and a rear portion of the frame, the air blowing device to allow air which passes through the air blowing device to flow through a mattress drying flow path (Figure 9a; 13) provided between a bottom of the mattress and the flow path plate, wherein the air blowing device comprises: a partially enclosed air blowing body (Figure 7; 323) shielding a heater (Figure 7; 350e) and a fan (Figure 7; 340e), and including an air outlet (Figure 2; 47a, 48a); the heater disposed at an inner side of the air blowing body; and the fan disposed at the inner side of the air blowing body to blow air heated by the heater to the air outlet, wherein the air outlet comprises a first outlet portion (Figure2; 47a) through which air flows into a first air path and a second outlet portion (Figure 2; 48a) through which air flows into a second air path, and wherein the first outlet portion and the second outlet portion are arranged in a circumferential direction of the fan (Figure 8; both outlets are arranged along the circumference of the fan outlet, i.e. the portion where the conduit attaches to the fan, in that the circumference of the fan outlet defines the boundaries of each outlet and thus the direction of each outlet. Said another way: the portion between the black fan 340f in Figure 8 and the conduit 344f in Figure 8 defines a circumference of the fan. The outlets are both limited to the direction of the circumference as the conduits travel forward in that the air cannot go in a direction outside of it).
Regarding claim 16, Brykalski teaches the first outlet portion is disposed at an upper side of the fan (Figure 2; 47a is above the fan); and the second outlet portion is disposed at a rear of the first outlet portion (Figure 82, when identifying the front of 47a as the left and the rear as the right, the outlet 48a is on the rear of the first outlet portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski (US Patent Application Publication 20080148481) in view of Palashewski (US Patent 10342358).
Regarding claim 1, Brykalski teaches a bed comprising: a frame (Figure 7; 322) including a flow path plate (Figure 9a; 22) on which a mattress is placed on the frame; a first air blowing device (Figure 7; 340e and 350e) disposed at a front portion of the frame, the first air blowing device including: a first air blowing body including a first fan (Figure 7; 340e) and a first heater (Figure 7; 350e), the first air blowing body being coupled to a surface of the front portion of the frame (Figure 7; 340e and 350e are coupled to some surface which is toward the front of the frame); a first air inlet (Figure 2; 24) formed at a lower portion of the first air blowing body; and a first air outlet (Figure 2; 47a, 48a) formed at an upper portion of the first air blowing body, a second air blowing device (Figure 7; 340a and 350a) disposed at a rear portion of the frame, the second air blowing device including: a second air blowing body including a second fan (Figure 7; 340a) and a second heater (Figure 7; 350a); and a second air outlet formed at an upper portion of the second air blowing body (Figure 2; 47b, 48b), a mattress drying flow path (Figure 9a; 13) formed between a bottom of the mattress and the flow path plate to allow air which passes through the first fan to flow therethrough. Brykalski does not teach a drawer provided to be drawn into or out of the frame, wherein the drawer is provided between the first air blowing device and the second air blowing device. Palashewski teaches a drawer (Figure 17; 426) provided to be drawn into or out of the frame, wherein the drawer is provided between the first air blowing device and the second air blowing device (Figure 17 and Figure 18, the air blowing device is to the end of the drawer at 444 in Palashewski and when applied to Brykalski, the drawers would be between the two air blowing devices). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Brykalski to include drawers as in Palashewski in order to allow the user to store items out of sight under the bed. 
Regarding claim 2, Brykalski teaches a partitioning bracket (Figure 7; 323) disposed in the frame to partition an installation space of the frame, and the flow path plate is supported on an upper side of the partitioning bracket.
Regarding claim 4, Brykalski teaches the frame includes a frame depressed portion forming a space at the surface of the front 2Application No.: 16/682,605Docket No.: 8736.02076.US00 portion of the frame in which the fan and the heater are disposed, and the first air blowing body covers the frame depressed portion (Figure 7; the depressed portion is the hollow portion of the frame between the sides and 323 and the fans and heaters cover at least a portion of the depressed portion).
Regarding claim 5, Brykalski teaches the first air outlet comprises: a first outlet portion (Figure 2; the first outlet portion is the outlet from 50f into conduit 46f) disposed at an upper side of the fan; and a second outlet portion (Figure 2; the second outlet portion is the outlet from 50f into conduit 48f to outlet 28) disposed at a rear of the first outlet portion.
Regarding claim 6, Brykalski teaches the first outlet portion and the mattress drying flow path communicate with each other (Figure 9a; the air moving out of the first outlet portion (upward to the mattress) moves through 13 (see also Figure 2 at equivalent 70f)).
Regarding claim 10,  Palashewski teaches a drawer flow path is formed at a space below a bottom side of the drawer (Figure 17; the drawers are centered on the bed frame and not equal to the height of the frame, thus when pressed inside the frame, there would be an air flow open area both above and below the drawers, allowing air into the drawers) that communicates with the first air inlet when the drawer is drawn into the frame (The bottom side of the drawer would be in communication with the first inlet when the air comes into the ambient foundation space including the space under the drawer). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Brykalski to include drawers as in Palashewski in order to allow the user to store items out of sight under the bed.
Regarding claim 11, Palashewski teaches the second air blowing device is disposed at the drawer (Figure 18, when applied to Brykalski, the second air blowing device would be “at” the drawer as it is in Palashewski itself at the end of drawer 426, where 444 is). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Brykalski to include drawers as in Palashewski in order to allow the user to store items out of sight under the bed.
Regarding claim 14, Brykalski teaches the flow path plate includes a plate penetrating portion (Figure 8; plates 323 are shown as having slots through which air could flow, and through which air would flow into the drawer when applied to the combination), and at least a portion of the air flowing in the mattress drying flow path flows to a lower side of the flow path plate through the plate penetrating portion into the drawer.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski (US Patent Application Publication 20080148481) in view of Palashewski (US Patent 10342358) further in view of Terech (US Patent Application Publication 20100011502).
Regarding claim 9, Palashewski teaches a drawer flow path is formed at a space at an upper side of the drawer (Figure 17; the drawers are centered on the bed frame and not equal to the height of the frame, thus when pressed inside the frame, there would be an air flow open area both above and below the drawers, allowing air into the drawers). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Brykalski to include drawers as in Palashewski in order to allow the user to store items out of sight under the bed. Palashewski does not teach that the drawer flow path that communicates with the second outlet portion when the drawer is drawn into the frame. Terech teaches the drawer flow path that communicates with the second outlet portion when the drawer is drawn into the frame (Figure 15a; shows that instead of conduits leading outside of the bed, such as in Figure 2; 48 of Brykalski, there can be conduits simply leading outside of the zone with the air blowing bodies, into waste zones. When applied to the combination of Palashewski and Brykalski, blowing the air out into the waste zones where the drawers would be would allow the second outlet portion to blow air into the drawer flow path). It would have been obvious to one of ordinary skill in the art prior to applicant’s filing date to modify the second outlet of Brykalski to outlet into the open bed waste area as in Terech in order to save materials and allow for less constricted airflow throughout the foundation. 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski (US Patent Application Publication 20080148481) in view of Palashewski (US Patent 10342358) further in view of Greener (US Patent Application 20150272338).
Regarding claim 7, Brykalski does not teach an outlet vane coupled to the first outlet portion, the outlet vane to open and close the first outlet portion. Greener teaches an outlet vane coupled to the first outlet portion, the outlet vane to open and close the first outlet portion (Paragraph 42, describes a closeable vent, the vane being what is used to close the 
Regarding claim 8, as best understood, Brykalski and Greener teach the air blowing device drives the first heater such that an output power of the first heater when the air blowing device operates the outlet vane to open the first outlet portion is greater than an output power of the first heater when the air blowing device operates the outlet vane to close the first outlet portion (Figure 7; 350e teach a heater, and the user can choose whether to turn the heater off and on at least, which would allow for a greater output power when on than when off, and the user could do this in conjunction with the vane of the combination being opened or closed). 
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski (US Patent Application Publication 20080148481) in view of Greener (US Patent Application 20150272338).
Regarding claim 17, Brykalski does not teach an outlet vane coupled to the first outlet portion, the outlet vane to open and close the first outlet portion. Greener teaches an outlet vane coupled to the first outlet portion, the outlet vane to open and close the first outlet portion (Paragraph 42, describes a closeable vent, the vane being what is used to close the vent). The purpose of Greener’s closeable vent is to allow sound-enrichment without airflow to the user if desired (Paragraph 44 of Greener). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the outlet of Brykalski to be closeable as in Greener in order to ensure air flow does not enter the system when not desired, and also to allow sound enrichment without air flow to the user if desired.
Regarding claim 18, as best understood, Brykalski and Greener teach the air blowing device drives the heater such that an output power of the heater when the air blowing device operates the outlet vane to open the first outlet portion is greater than an output power of the heater when the air blowing device operates the outlet vane to close the first outlet portion (Figure 7; 350e teach a heater, and the user can choose whether to turn the heater off and on at least, which would allow for a greater output power when on than when off, and the user could do this in conjunction with the vane of the combination being opened or closed). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski (US Patent Application Publication 20080148481) in view of Marquette (US Patent Application Publication 20110107514).
Regarding claim 19, Byrkalski does not teach the air blowing device comprises a flow guide coupled to an inner surface of the air blowing body and extending curvedly to an outer side of the fan. Marquette teaches the air blowing device comprises a flow guide (Figure 10b; 384) coupled to an inner surface of the air blowing body (Figure 11a; the air blowing body in Brykalski is ahousing which goes in the cavity 432 described in Paragraph 120. The flow guide is coupled to the housing as shown in Figure 11a through at least 486) and extending curvedly to an outer side of the fan (Figure 10b; 384 curves as shown). The purpose of Marquette’s arrangement for positioning and holding the fan and heater as shown in Figures 10b and 11a are to prevent damage to the components during washing or cleaning of the mat (Paragraph 120). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the heater and fan of Brykalski to include their own housing and holding arrangement as in Marquette in order to ensure the components were securely in their positions and to allow for easy removal of the components from the bed system.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brykalski (US Patent Application Publication 20080148481) in view of Marquette (US Patent Application Publication 20110107514) in view of Kotelmach (US Patent Application Publication 20200037777) further in view of Joynson (US Patent Application Publication 20160115684).
Regarding claim 20, Byrkalski does not teach a heater bracket disposed at the air blowing body and supporting the heater, wherein the fan includes a centrifugal fan disposed at an upper side of the heater bracket to discharge the air taken in through the air blowing body to the air outlet. Marquette teaches a heater bracket (Figure 10b; 386) disposed at the air blowing body ((Figure 11a; the air blowing body in Marquette is a housing which goes in the cavity 432 described in Paragraph 120 and which the heater bracket 386 (shown as 486 in Figure 11a) is at) and supporting the heater (See paragraph 116),. The purpose of Marquette’s arrangement for positioning and holding the fan and heater as shown in Figures 10b and 11a are to prevent damage to the components during washing or cleaning of the mat (Paragraph 120). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the heater and fan of Brykalski to include their own housing and holding arrangement asin Marquette in order to ensure the components were securely in their positions and to allow for easy removal of the components from the bed system. Kotelmach teaches the fan includes a centrifugal fan (Paragraph 49). The purpose of Kotelmach’s centrifugal fan is to move air through the air mover (Paragraph 62 of Kotelmach). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the fan of Brykalski to be a centrifugal fan in order to ensure the fan was strong and powerful to move air throughout the system. Joynson teaches wherein the fan is disposed at an upper side of the heater bracket to discharge the air taken in through the air blowing body to the air outlet (Paragraph 120 discusses a pressurized air source with a heating means that heats the air and then blows the . 

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673